Citation Nr: 0303646	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  01-01 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to an increased evaluation for a right knee 
disability, currently rated as 30 percent disabling.

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran's Substantive Appeal, VA Form 1-9 dated in 
January 2000 indicated that he wanted a videoconference 
hearing before the Board.  In early February 2002, the 
veteran's representative indicated that the veteran desired 
to appear before a "Traveling Section" of the Board.  The 
veteran was sent a letter scheduling him for a video hearing 
on February 26, 2002.  The letter was dated the same day.  
There is a notation in the file that the veteran failed to 
appear for the hearing on March 26, 2002.  There is no 
indication in the file that the veteran ever received 
notification of a March 26, 2002 hearing.  It appears that 
the February 26, 2002 letter that referenced a February 26, 
2002 hearing, was a clerical error.  Furthermore, it is not 
clear that he was even scheduled for an RO hearing before a 
Board member, as requested by his representative.  Since the 
veteran never received proper notification of his hearing, a 
new hearing should be scheduled.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2002).  Pursuant to 38 C.F.R. § 20.700 (2002), a 
hearing on appeal before the Board will be granted if an 
appellant or his representative expresses a desire for the 
veteran to appear in person.

Therefore, to ensure full compliance with due process 
requirements, the case is
REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
Board hearing at the RO.  He and his 
accredited representative should be 
provided adequate notice of the time, 
date, and place of the hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




